Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action/Status of Claims
	Claims 11-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldridge et al. (US20060270583), IPM (https://www.cast-science.org/wp-content/uploads/2003/06/CAST_R140_Integrated-Pest-Management_Current-and-Future-Strategies.pdf, 2003, pg. 1-246), Zachmann (https://www.mda.state.mn.us/sites/default/files/inline-files/acnpideas.pdf, 2003) and Binder (US20070131010), as evidenced by Berovic et al. (J. of Bioscience and Bioengineering, 2007, 103(2), 135-139).
Applicant’s claim:
A method of improving foliar uptake of a biologically active compound by a plant, the method comprising applying to foliage of a plant: a biologically active compound; and a composition comprising: a surfactant, wherein the surfactant is non-ionic, anionic, an anionic/non-ionic surfactant blend or combinations thereof; and 25-75% by weight of a low molecular weight fraction of a heat shock fermentation supernatant obtained by: aerobic fermentation of yeast to produce a fermentation mixture; heat treatment of the yeast fermentation mixture to produce a heat shock fermentation preparation; removal of solid cell mass from the heat shock fermentation preparation to produce a heat shock fermentation supernatant; and harvesting a fraction of the heat shock fermentation supernatant that comprises proteins and polypeptides ranging in size from about 0.5 kDa to about 30 kDa to produce the low molecular weight fraction of a heat shock fermentation supernatant; which composition improves the foliar uptake of the biologically active compound.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 11-12, 16-18, 20, Baldridge teaches that composition comprising a surfactant, specifically a non-ionic or anionic surfactant or mixture thereof, and a mixture of proteins and polypeptides, obtained from fermentation of yeast, specifically Saccharomyces cerevisiae, which comprises heat shock proteins and wherein the mixture is obtained from aerobic fermentation of yeast (which reads on the first step of the product-by-process limitations claimed), and wherein the process comprises preferably comprises subjecting the fermentation mixture to additional heat stress following the fermentation process (reads on the second step of the product-by-process limitation) and wherein the protein mixture consists of proteins and polypeptides ranging in size from about 0.5 kDa to about 30 kDa (which reads on the product by process limitation and are the exact same molecular weights as those instantly claimed) and can be used with pesticides (see entire document; e.g. [0008, heat shock of fermentation product]; [0010-0011]; [0020]; [0025, conduct cell disruption after a heat shock];  [0013]; [0015]; [0018]; [0022]; [0021]; claims 11, 20, 7-10, etc.; [0042]; etc.). Baldridge further teaches wherein the low molecular weight fraction of a heat shock fermentation supernatant can be centrifuged and filtered to remove cell mass (Which reads on the product-by-process step wherein the heat shock fermentation supernatant is harvested as is instantly claimed), and then the supernatant that comprises low molecular weight proteins and polypeptides having molecular weights of from 5000 daltons to about 30,000 daltons are removed and subsequently used, e.g. harvested (see entire document; e.g. [0011]; [0010]; [0013]). Baldridge further teaches wherein the surfactant and protein complex/composition improves wetting/spreading of the insecticide/pesticide which would obviously include the wetting of the leaves/foliage to which it is applied and to the soil to which it is applied as claimed in claims 17-20, and Baldridge teaches that the composition improves the efficacy and wetting of household and agricultural pesticides with which it is included/combined which reads on the instantly claimed herbicides, fungicides, anti-parasitics, and anti-pathogenics claimed because pests and/or agricultural/horticultural pests are defined by integrated pest management to include weeds/plants, pathogens (e.g. fungi, bacteria, viruses), nematodes, rodents and/or other mammals, invertebrates (insects, snails, mites, ticks, etc.) (See IPM pg. 11, right col. last three lines) and as pathogens/fungal pests, weeds, viruses, bacteria are known agricultural pests fungicides, herbicides, anti-pathogenics as are instantly claimed are obviously broadly included in the genus of pesticides taught by Baldridge (See Baldridge claims 1-2, 11, 20; [0006]; [0008]; [0010-0011]; [0013]; [0042]; [0010-0011]; [0023-0026]; [0028]). Further regarding claim 11, Baldridge teaches compositions comprising 20% by weight of the low molecular weight fraction of a heat shock fermentation supernatant obtained by applicant’s steps, however, the examiner notes that they do not appear to limit the amount of the low molecular weight fraction of a heat shock fermentation supernatant obtained by applicant’s steps and as such it would be obvious to optimize the amounts of the low molecular weight fraction of a heat shock fermentation supernatant obtained by applicant’s steps in order to provide the most effective composition for improving surface active properties of surfactants and the wetting, contact and efficacy of agricultural pesticides as it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See examples; claims 1-2, 11; [0010-0011]; [0013]; [0042]; [0023-0026]; [0028]; [0242]).  Regarding the instant claims, Baldridge also teaches wherein the supernatant can be used alone in the composition as is instantly claimed (e.g. filtered or harvested away from the yeast cell mass) or wherein the composition can comprise yeast cells/yeast biomass from the fermentation, e.g. the entire composition of proteins may be useful for improving surface active properties of surfactants, though they prefer to use only the low molecular weight supernatant which is the same as is instantly claimed (see entire document; e.g. [0011]; [0010]; [0013]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 11-20, Baldridge does not specifically teach wherein the composition is applied to soil and foliage/leaves of plants, more specifically the leaves or vegetation of the plant, or wherein it is used in concentrations of 25-75% by weight of the composition for application to plants and/or soil though as discussed above Baldridge does teach using 20% of the low molecular weight heat shock fermentation supernatant obtained via similar/same methods as those instantly claimed as is discussed above in their compositions with pesticides and/or agricultural pesticides ([0006]; [0008]; [0042]; examples) for improving the wetting, contact and efficacy of agricultural pesticides (see [0042]), and as is evidenced by IPM and Zachmann agricultural pesticides which include insecticides, fungicides, herbicides are all intended for application to plants/foliage which need such treatment, or application to soil (See pg. 1, first paragraph) which evidences that Baldridge does teach applicant’s agricultural pesticides would have improved contact, efficacy to areas to which they are applied and as agricultural pesticides are known in the art to be applied to plants and/or soil as is evidenced by Zachmann it would be obvious that the compositions of Baldridge when being applied with agricultural pesticides as intended, are being applied to plants/foliage and soil as is instantly claimed because agricultural pesticides are by definition chemicals which are used to protect crops against damaging organisms and they are applied to the plants/foliage and/or soil, and/or seeds (See what is a wetting agent & it’s purpose section) and as such when applied with/used with agricultural pesticides as taught by Baldridge they would obviously be improving soil wetting and foliar uptake because this is a property of the compositions of Baldridge when combined with agricultural pesticides and used in the known manner in which agricultural pesticides are used as is discussed above. However, these deficiencies in Baldridge are further addressed by Binder. 
	Regarding claims 11-20, Binder teaches a method of applying to plant foliage to improve greening, etc. a composition comprising a mixture of proteins and polypeptides, specifically lysine sulfate and citric acid fermentation biomasses, and other aerobic fermentation/yeast fermentation biomasses (e.g. Saccharomyces) and b) a surfactant, specifically anionic and nonionic via spraying and/or watering can onto the plant, e.g. plant foliage/leaves (See entire document; Fig. 10; Example 18, [0048]; [0014]; [0017]; [0043-0045]; [0049]; [0060]; [0061]; [0086, sprayed directly onto plant]; [0087-0089]; [0084, aerobic fermentation]; etc.). Binder teaches applying these compositions as/with fertilizing agents and teaches that these compositions/methods of applying these compositions to the foliage improves plant growth and production, and the color/greening of the plants compared to plants to which this composition comprising a fertilizer and the proteins/polypeptides was not applied, (see entire document; Abstract; Example 18; Figure 10; [0048]; Claims 55-65; [0010]; [0013-0016]). Binder also teaches methods of applying compositions comprising a mixture of proteins and polypeptides, specifically lysine sulfate and citric acid fermentation biomasses, and other fermentation/yeast fermentation biomasses and b) a surfactant, specifically anionic and nonionic surfactants to soil to improve the nitrogen content of the soil (see entire document; Abstract; Claims 55-59). Binder further teaches wherein their composition which is applied to soil can contain fertilizers and is applied via dry form or may be applied by spray system, which reads on the instantly claimed spray irrigation system, or sprinkling/watering cans which would read on drip irrigation systems as the flow of water and amount of composition to be added is less than when sprayed, to the soil as claimed in claim 19 (See entire document; abstract; [0008-0009]; [0010-0014]; [0031]; [0042-0043]; [0049]; [0055-0057]; [0060-0061]; [0073]; [0079]; [0085]; [0086]; [0088-0089]; Examples).  As such, it would have been obvious to an ordinary skilled artisan that the compositions of Baldridge which comprise the claimed low molecular weight supernatant, agricultural pesticide(s) and surfactant can also be applied via the same methods taught in Binder e.g. by use of watering can/drip irrigation and/or spraying onto the plants because it is already known in the art that agricultural pesticides are intended for application to plants/foliage/leaves and soil as is discussed above. 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It also would have been obvious for one of ordinary skill in the art to optimize the amount of the claimed low molecular weight fraction of a heat shock fermentation supernatant taught by Baldridge to be 25-75% of the surfactant composition as is now instantly claimed because Baldridge does not appear to teach away from using other amounts of the low molecular weight fraction of a heat shock fermentation supernatant and as such it would be obvious to optimize the amounts of the low molecular weight fraction of a heat shock fermentation supernatant obtained by applicant’s steps in order to provide the most effective composition for improving surface active properties of surfactants and the wetting, contact and efficacy of agricultural pesticides as it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art to apply the compositions of Baldridge to the leaves/foliage/vegetation of plants to because Baldridge teaches that their composition improves wetting and spreading of agricultural pesticides and thereby increases the efficacy of the agricultural pesticide which are intended for application to plants/foliage, seeds, and soil (which reads on claim 15) and Binder teaches that it was known in the art to spray compositions comprising surfactants and fermentation products, including the peptides and proteins from the yeast cells which take part in the fermentation to improve the effects of agrochemicals, such as fertilizers with which they are applied. Thus, it would be obvious to apply compositions comprising agricultural pesticide(s), surfactants and heat shock protein fermentation low molecular weight supernatant as taught by Baldridge to plant foliage to increase their spreading and wetting on the surface of the plant so that the agricultural pesticide(s) is more efficacious at controlling insects which feed on the plant’s foliage and obviously the penetration of the active agent/insecticide/pesticide is improved since the combination of Baldridge in view of Binder teaches all of the steps of the instantly claimed method and applying the same composition as is instantly claimed and as such the combined references teach the improved penetration of claim 13.
It also would have been obvious to one of ordinary skill in the art to apply the formulation of Baldridge via spray irrigation or drip irrigation or combinations thereof to soil because Binder teaches that applying compositions which comprise fermentation products/biomass and surfactants to soil via the same spraying or drip irrigation via a sprinkling can and as is taught by Baldridge their composition improves the wetting of pesticides on surfaces which would obviously include soil especially since it was known in the art to apply formulations comprising fermentation biomass and surfactants to soil to help deliver active agents. Thus, it would be obvious to one of ordinary skill in the art to apply the compositions of Baldridge in the same manner to improve wetting of soil and to improve wetting/sticking of actives to plants and also improve translocation of the active as is instantly claimed in claim 14 because these are result effective benefits/properties of applying the composition taught by Baldridge in the manner of Binder. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
Finally, it would have been obvious to one of ordinary skill in the art to subject the fermentation mixture of Baldridge to an additional heat stress step following fermentation because Baldridge specifically teaches that an additional heat stress step can be done after fermentation. One of ordinary skill in the art would want to do this additional heat stress step taught by Baldridge because as evidenced by Berovic the biomass from Saccharomyces cerevisiae is increased if the fermentation mixture is subjected to additional heat stress following fermentation, e.g. more low molecular weight proteins, i.e. heat shock proteins would also be formed with an additional heat stress step (See Fig. 3; results and discussion section).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have overcome the previous claim objections. Applicant’s amendments to the claims have also prompted the revised/new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new/revised grounds of rejection are addressed herein. 
Applicants argue that nothing in Baldridge would lead one of ordinary skill in the art to optimize the composition to comprise more than 20%, specifically the now instantly claimed 25-75% of a low molecular weight fraction of a heat shock fermentation supernatant. Specifically, applicants argue that by using 20% in their examples and not specifically teaching higher amounts Baldridge teaches away from the claimed range of 25-75% of a low molecular weight fraction of a heat shock fermentation supernatant. The examiner respectfully disagrees that this is a “teaching away” as is asserted by applicant’s because nowhere in Baldridge do they say that higher amounts of the low molecular weight fraction of a heat shock fermentation supernatant, e.g. 25% of the claimed heat shock fermentation supernatant won’t work to improve wetting with agricultural pesticides and the claimed surfactant, and it is known that, in order to teach away, the prior art reference must, “criticize, discredit, or otherwise discourage” the claimed invention. In re Fulton, 391F.3d 1195, 1201 (Fed. Cir. 2004), and it is clear from the teachings of Baldridge that they do not criticize, discredit or otherwise discourage higher amounts of a low molecular weight fraction of a heat shock fermentation supernatant being used in combination with surfactants for improving the wetting of agricultural pesticides and the claimed surfactants. Further it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Applicants then argue that their higher amounts result in unexpectedly superior results as described in their examples, e.g. Table 9. However, the examiner notes that these results are not unexpected in light of the combined teachings of Baldridge and Binder as discussed above because Baldridge already teaches that the claimed low molecular weight heat shock fermentation supernatant with surfactants in composition is useful for improving the wetting, contact and efficacy of agricultural pesticides. Further, applicant’s comparison data does not show that the claimed higher amounts of the low molecular weight fraction of a heat shock fermentation supernatant are unexpectedly better than lower amounts of the low molecular weight fraction of a heat shock fermentation supernatant as applicant’s appear to be arguing. Thus, applicant’s data does not appear to be a comparison to the closest prior art Baldridge which already teaches that it was known in the art to use the claimed low molecular weight heat shock fermentation supernatant with surfactants to improve the wetting, contact and efficacy of agricultural pesticides. Thus, applicant’s argued unexpected results are not actually unexpected when taken in view of the combined teachings as discussed above. 
Thus, from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616